          Case 2:12-cv-00524-RFB-NJK Document 124 Filed 07/29/21 Page 1 of 3




1    Rene L. Valladares
     Federal Public Defender
2    *Ron Y. Sung
3    Assistant Federal Public Defender
     Nevada State Bar No. 13047
4    411 E. Bonneville Ave., Ste. 250
     Las Vegas, Nevada 89101
5    (702) 388-6577
6    Ron_Sung@fd.org

7    *Attorney for Petitioner Danny Young
8

9
                          U NITED S TATES D ISTRICT C OURT
10                              D ISTRICT OF N EVADA
11

12   Danny Young,
                                                 Case No. 2:12-cv-00524-RFB-NJK
13                Petitioner,
                                                 Stipulation to modify conditions of
14         v.                                    release
15
     William Hutchings, et al.,
16
                  Respondents.
17

18
           Counsel for Petitioner, Ron Sung, Assistant Federal Public Defender, and
19
     Counsel for Respondents, Erica Berrett, HEREBY AGREE AND STIPULATE as
20
     follows:
21
           On January 20, 2021, this Court granted Mr. Young’s habeas petition on
22
     multiple grounds. ECF No. 105. On January 28, 2021, this Court issued a
23
     supplemental order for Mr. Young to be released on February 3, 2021 and “maintain
24
     residence at the halfway house or community corrections center as Probation
25
     Department or supervising officer considers necessary up to 180 days or until there
26
     is a new residence as verified and approved by the Probation Department or
27
          Case 2:12-cv-00524-RFB-NJK Document 124 Filed 07/29/21 Page 2 of 3




1    supervising officer.” ECF No. 109. The 180-day deadline is set to expire August 2,
2    2021. Pursuant to 18 U.S.C. §§ 3142(c)(3) and 3145(a)(2), this Court has the
3    authority to modify the conditions of his appearance bond.
4          Mr. Young requests a 60-day extension. On April 6, 2021, the Eighth Judicial
5    District Court accepted Mr. Young’s guilty plea. Sentencing for the matter is set for
6    September 2, 2021. The 60-day extension would allow Mr. Young to continue
7    residing at Residential Reentry Center through the sentencing date and any
8    potential continuances by the state court.
9

10   Dated July 28, 2021                          Dated July 28, 2021
11
     /s/ Ron Sung                                 /s/ Erica Berrett
12   RON SUNG                                     ERICA BERRETT
13   Counsel for Petitioner Danny Young           Counsel for Respondents

14

15

16

17

18

19

20

21

22

23

24

25

26

27


                                                  2
          Case 2:12-cv-00524-RFB-NJK Document 124 Filed 07/29/21 Page 3 of 3




1                         U NITED S TATES D ISTRICT C OURT
2                               D ISTRICT OF N EVADA

3
     Danny Young,
4                                                  Case No. 2:12-cv-00524-RFB-NJK
                  Petitioner,
5                                                  Order
6          v.

7    William Hutchings, et al.,

8                 Respondents.
9

10         Based upon the stipulation of counsels and good cause appearing:
11         It is hereby ordered that Mr. Young’s conditions of release of ECF No. 109 be
12   modified to allow him to continue residing at Residential Reentry Center for
13   another 60 days from August 2, 2021.
14

15         Dated this 29th
                      _____ day of   July          , 2021.
16

17                                                 _________________________________
                                                   Richard F. Boulware, II
18                                                 United States District Judge
19

20

21

22

23

24

25

26

27


                                               3
